Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The judgment must be reversed. The special finding is insufficient on the question of notice by Woodson, of the sale from McDowell to McCune. The answer of the jury ‘to the issue presented was in this form: “ Yes, if the possession is notice.” But this response is too equivocal; it neither directly finds the fact of possession, nor the time of it, nor the kind of possession.
We are asked to render judgment here upon the findings in favor of the defendants; but apart from other objections, we think the verdict does not so distinctly find the facts put in issue as to warrant us in so ordering. (See tenth and eleventh issues and findings.)
In respect to the question of notice of a sale or conveyance, as furnished by possession, we need only refer to the previous decisions of this Court. Hunter v. Watson (12 Cal. 363) was not de'signed to confine the application of the principle to an unrecorded deed; but the same rule would apply as well to any other title consistent with the possession. (See Bryan v. Ramirez, 8 Cal. 461.)
Judgment reversed and cause remanded for a new trial.
*305On petition for rehearing, the opinion was rendered by the same Justices as follows:
The general verdict was not rendered by their own volition by the jury, but merely by the order of the Court, and that apart from the special findings upon disputed facts.